DAVIS, Circuit Judge
(dissenting). I am constrained to dissent in this case. I agree with the law generally as above stated, but it is not applicable to the facts in this ease and inferentially overrules the established law of this circuit. The facts in the eases cited in support of the majority opinion are entirely unlike the facts in this ease and the law of those cases is not controlling here.
When Shaw approached the crossing, he saw the flagman standing by the side of the road across the tracks. Plaintiff’s counsel says that the flagman could and did see Shaw, but, be that as it may, he could and should have seen him. However, he gave no sign or warning to Shaw, or in any way indicated that a train was approaching. He had been stationed at this particular crossing for a long time, and Shaw properly assumed that he was both competent and was doing his duty, and that he could cross in safety. He therefore should not be nonsuited because he did not stop, look, and listen before he attempted to cross the tracks.
In the case of Erie Railroad Co. v. Schmidt, 225 F. 513, 517, this court said: “If a flagman is on duty, the traveler may assume that sueh employee will give sufficient warning of danger. And, if the traveler be nevertheless injured or killed, no action brought for sueh injury or death shall be defeated by the mere fact that the traveler did not stop, look, and listen.” We quoted and approved this language in the ease of D. L. & W. R. Co. v. Welshman, 229 F. 82, L. R. A. 1916E, 816. The principles announced in those cases, while based on statutes, are declarative of the law generally and their application to the facts of this case justified the rulings of the District Court.
In addition to the failure of the flagman to warn Shaw of the approaching train no bell was rung and no whistle was blown by the locomotive. Under these circumstances the court could not say as a matter of law that Shaw was guilty of contributory negligence in not stopping, looking, and listening before attempting to cross the tracks. When Shaw was on the track, the flagman rushed toward him, threw up his hands, stopped the truck, and so confused Shaw that he stalled his engine. Before he could get out of the ear, a train struck it and injured him.
The learned trial judge charged that:
“If the plaintiff was approaching that track at a rate of speed which would have enabled him to pass over that track in safety and the defendant’s watchman knew or should have known, in the exercise of reasonable care, that the plaintiff could get over in safety, if he were not stopped and the defendant’s flagman negligently under those circumstances stopped the plaintiff, then, of course, you would find that the injury was due to the negligence of the defendant, because the defendant is charged with negligence of its agents, of whom it is undisputed that the flagman was one.”
“If the flagman, in the exercise of reasonable care and prudent judgment, knew or should have known that he could not have stopped Shaw or that Shaw could not have stopped the automobile in which he was riding, considering his rate of speed, before getting upon the track, and, if the watchman in the exercise of that same discretion, prudence and care, knew or should have known that Shaw could have passed over and thus avoided injury, then it was the duty of the watchman to permit him to pass, but that permission to pass is predicated upon the knowledge' that he could not stop, in time to avoid running upon the track.”
The charge was free from error, and the verdict settled the facts. The judgment, in my opinion, shoúld be affirmed.